EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ricardo Claps on November 3, 2021.

The application has been amended as follows: 

In the Claims:

1.	(Currently Amended) A system comprising:
at least one processor of an online marketplace that:
obtains a visual representation of an event admission ticket for an event at a venue;
determines an identified issuer of the event admission ticket;
obtains a ticket admission information of the event admission ticket that is determined from the visual representation, the ticket admission information including at least one of: seat information, event information, and venue information;
determines ticket validity based on a comparison of the ticket admission information from the visual representation to expected ticket admission information for the identified issuer of the event admission ticket and a comparison of a location of at least some of the ticket admission information from the visual representation of the event admission ticket to an expected location of the expected ticket admission information for the identified issuer of the event admission ticket;
determines whether another event admission ticket having the [[same]] ticket admission information has previously been sold; [[and]]
and
in response to a determination that the identified issuer is accessible, requests the identified issuer to lock the ticket admission information in the ticket listing to prevent a duplicate sale on the online marketplace based on creating the ticket listing, wherein the online marketplace is a distinct entity from the identified issuer;
at least one data storage that includes the ticket admission information; and
a network interface component that receives the visual representation from a communication device.

2. 	(Currently Amended) The system of claim 1, wherein the at least one processor determines at least one of the ticket admission information and the ticket validity, using at least one of optical character recognition (OCR) and polygon coordinates of ticket admission information in the visual representation.

7.	(Currently Amended)  The system of claim 5, wherein the at least one processor, requests a review of at least one of the event admission ticket and the visual representation based on the ticket admission information and the venue ticketing information.

10. 	(Currently Amended) The system of claim 9, wherein the at least one processor, requests the ticket admission information if the event admission ticket in the visual representation does not match the at least one first ticket template.

12.	(Currently Amended) A method comprising:

determining, via at least one processor of an online marketplace, an identified issuer of the event admission ticket;
obtaining, via the at least one processor, a ticket information of the event admission ticket that is determined from the visual representation, the ticket information including at least one of: seat information, event information, and venue information;
determining, via the at least one processor, ticket validity based on a comparison of the ticket information from the visual representation to expected ticket information for the identified issuer of the event admission ticket and a comparison of a location of at least some  of the ticket information from the visual representation on the event admission ticket to an
expected location of the expected ticket information for the identified issuer of the event
admission ticket;
determining, via the at least one processor, whether another event admission ticket
having the [[same]] ticket information has previously been sold; [[and]]
in response to determining another event ticket having the [[same]] ticket information has not previously been sold, creating a ticket listing on the online marketplace from the visual representation; and
in response to a determination that the identified issuer is accessible, requesting the identified issuer to lock the ticket information of the event admission ticket in the ticket listing to prevent a duplicate sale on the online marketplace based on creating the ticket listing, wherein the online marketplace is a distinct entity from the identified issuer.

13.	(Currently Amended)  The method of claim 12, wherein at least one of the ticket information of the event admission ticket  and polygon coordinates of ticket admission information in the visual representation.

18.	(Currently Amended)  A non-transitory computer readable medium comprising a plurality of machine-executable instructions, which when executed by at least one processor of an online marketplace system, are adapted to cause the online marketplace system to perform [[a]] operations comprising:
receiving ticket admission information for an event admission ticket for an event at a venue from a communication device, wherein the communication device extracts the ticket admission information of the event admission ticket from a visual representation of the event admission ticket captured by the communication device, the ticket admission information including at least one of: seat information, event information, and venue information;
determining an identified issuer of the event admission ticket;
determining ticket validity based on a comparison of the ticket admission information to expected ticket admission information for the identified issuer of the event admission ticket, and a comparison of a location of at least some of the ticket admission information from the visual representation on the event admission ticket to an expected location of the expected ticket admission information for the identified issuer of the event admission ticket;
determining whether another event admission ticket having the [[same]] ticket admission information has previously been sold in response to determining another event ticket having the [[same]] ticket admission information has not previously been sold, creating a ticket listing on the online marketplace system from the ticket admission information instead of requiring additional ticket verification in response to determining another event admission ticket having the [[same]] ticket admission information has previously been sold; and
in response to a determination that the identified issuer is accessible, requestingto lock the ticket admission information in the ticket listing to prevent a duplicate sale on the online marketplace system based 

20. 	(Currently Amended)  The non-transitory computer readable medium of claim 19, wherein the ticket admission information is extracted from the visual representation using a template that comprises valid polygon coordinates for valid ticket admission information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are directed to eligible subject matter and novel/non-obvious for the similar reasons as the claims in the parent application 14/586,794.  Additionally, the filing and approval of a Terminal Disclaimer overcomes double patenting issues between the applications. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siu, et al., Extending E-Ticketing Service with Mobile Transactions, ICITA, 2002, pgs. 1-5 (Reference U of the attached PTO-892) relates to validity determination of an event ticket and automatic population of admission information.
Rascher, et al., The Antitrust Implications of "Paperless Ticketing" on Secondary Markets, Journal of Competition Law & Economics, Vol. 9, No. 3, Sep. 2013, pgs. 655–708 (Reference V of the attached PTO-892) relates to validity determination of an event ticket and automatic population of admission information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628